Citation Nr: 1012508	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-16 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of or payment for the costs of 
unauthorized medical services furnished at Tahlequah City 
Hospital from July 22 to July 26, 2007, beyond that already 
paid.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination of the Department 
of Veterans Affairs (VA) Medical Center in Muskogee, 
Oklahoma, granting entitlement to payment for unauthorized 
medical services rendered in the Emergency Room of Tahlequah 
City Hospital on July 22 and July 23, 2007, but denying 
entitlement to payment for unauthorized medical services 
received beyond that point.  


FINDINGS OF FACT

1.  A medical emergency involving acute appendicitis and 
leading to the conduct of an emergency appendectomy was 
present from July 22 to July 26, 2007, inclusive, while the 
Veteran was hospitalized at Tahlequah City Hospital.

2.  VA medical facilities were not feasibly available to the 
Veteran during the period from July 22 to 26, 2007, 
inclusive, in which a medical emergency existed while he was 
hospitalized at Tahlequah City Hospital for an emergency 
appendectomy.  


CONCLUSION OF LAW

The criteria for payment for or reimbursement of 
unauthorized medical expenses incurred by the Veteran while 
hospitalized at Tahlequah City Hospital from July 22 to July 
26, 2007, inclusive, have been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1005 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  
However, as the Board herein finds that there is a legal and 
evidentiary basis for the Veteran's entitlement to the 
benefit sought by this appeal, the need to discuss VA's 
efforts to comply with its duties to notify and assist as 
set forth above is obviated.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual 
determination as to whether VA gave prior authorization for 
the non-VA medical care that the Veteran received in a 
private facility.  See 38 U.S.C.A. § 1703(a) (West 2002); 
see also 38 C.F.R. § 17.54 (2009).  This is a factual not a 
medical determination, and, in this instance, it is clear 
that no prior VA authorization was sought or obtained for 
the hospitalization in question.  See Similes v. Brown, 6 
Vet. App. 555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 (West 2002), or in the alternative, 38 
U.S.C.A. § 1725 (West 2002) and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized 
were rendered to a veteran in need of such care or 
services:

(1) For an adjudicated service- 
connected disability;

(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability;

(3) For any disability of a veteran who 
has a total disability permanent in 
nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31 and 
who is medically determined to be in 
need of hospital care or medical 
services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such 
nature that delay would have been hazardous to 
life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120.

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Thus, each of these three criteria 
must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  See Zimick v. West, 
11 Vet. App. 45, 49 (1998).

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 (2009), also 
for application, state that a VA facility may be considered 
as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public 
or private facilities.  38 C.F.R. §§ 17.52, 17.53.  As well, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. 
§ 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-117, 113 Stat. 1553 (1999).  To be eligible for 
reimbursement under this authority the Veteran has to 
satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b)  The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent lay 
person would have reasonably expected that delay 
in seeking immediate medical attention would have 
been hazardous to life or health (this standard 
would be met if there were an emergency medical 
condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a 
prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that a veteran 
could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was 
furnished, a veteran was enrolled in the VA health 
care system and had received medical services 
under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if a veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.

38 C.F.R. § 17.1002.  Again, these criteria are conjunctive, 
not disjunctive; thus, all the criteria must be met.  
Melson, supra.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to 
life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine would reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d).  The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged 
or transferred to a VA or other Federal facility."  38 
C.F.R. § 17.1001(d).

A brief synopsis of the pertinent facts is as follows: On or 
about July 22, 2007, the Veteran was experiencing acute 
abdominal pain and he was transported by ambulance to the 
hospital closest to his residence, Tahlequah City Hospital, 
where he was seen in the emergency room and provided 
intravenous morphine for control of his pain.  Testing to 
ascertain the source of the Veteran's pain followed, which 
indicated X-ray evidence of constipation, possible 
appendicitis, and the conduct of prostate biopsy several 
days previously.  An elevated white blood cell count was 
noted, as was tenderness in the lower abdomen.  The 
localization of his pain to the right lower quadrant of the 
abdomen thereafter became apparent and on July 23, 2007, an 
appendectomy was conducted which showed a non-perforated 
appendicitis with irritation of the appendix, cecum, and 
surrounding small bowel.  Although the Veteran was afebrile 
and ambulatory postoperatively, he was hypoxic and required 
oxygen supplementation.  He was discharged from the hospital 
on July 26, 2007, with continued home use of oxygen.  

The Veteran has credibly testified that he advised ambulance 
and hospital personnel of his status as a Veteran and his 
desire to be taken to a VA hospital and treated by VA 
medical personnel, all to no avail.  He was assured, 
however, by his treating surgeon at Tahlequah City Hospital 
that VA would be advised of his hospitalization and, due to 
his receipt of morphine and resultant sleep-like state, he 
was not made aware of any contact by the private hospital 
and the VA facility in Muskogee.  

Review of the VA Medical Center's records indicates that the 
Veteran's claim was denied in its entirety in September 2007 
on the basis that his medical condition did not prevent him 
from traveling to the nearest VA facility and that VA 
facilities were feasibly available to provide medical 
services.  Further consideration in November 2007 led to 
approval of only emergency room treatment, with the 
remainder being denied on the basis that the Veteran could 
have been safely transferred to the VA for the remainder of 
his care.  Also, it was noted that there was no 
documentation that VA had been contacted.  Further review in 
February 2008 affirmed the November 2007 action, with the 
additional notation that the Veteran's surgery followed his 
arrival at the private hospital by 24 hours.  

Medical providers, who were responsible for the Veteran's 
medical care while hospitalized at Tahlequah City Hospital 
have certified that the criteria for payment by VA for 
emergency medical services under 38 C.F.R. §§ 17.1002 
(setting forth the substantive conditions for payment or 
reimbursement 38 U.S.C.A. § 1725 for emergency services), 
and 17.1003, were met throughout the period of service from 
July 22 to 26, 2007.  The anesthesiologist who attended the 
Veteran during his appendectomy in July 2007 has likewise 
indicated that the procedure performed was an emergency 
appendectomy.  

VA clinicians have determined that a medical emergency was 
present for only a period of time involving emergency room 
care, that the Veteran's condition did not prevent him from 
traveling to the nearest VA facility, and that VA facilities 
were feasibly available, albeit without any indication 
whether beds were actually available on any of the days in 
question.  Treating clinicians at Tahlequah City Hospital 
nevertheless provide both opinions and supporting data to 
substantiate the existence of a medical emergency during the 
period from July 22 to July 26, 2007, inclusive, which in 
effect rendered the VA's medical facilities unavailable.  In 
all, the Veteran in good faith sought medical services on 
July 22, 2007, for an emergent medical condition and his 
testimony at the Board hearing in June 2009 credibly 
supports the existence of a medical emergency throughout the 
period at issue and the resultant feasible unavailability of 
VA facilities during the same period.

On the basis of the foregoing, and inasmuch as all of the 
other criteria of 38 C.F.R. § 17.1002 are shown to have been 
fully satisfied, the record is adjudged to be at least in 
relative equipoise as to the entitlement of the Veteran to 
payment for or reimbursement of unauthorized medical 
expenses he incurred at Tahlequah City Hospital from June 22 
to June 26, 2007, inclusive.  The benefit sought is 
therefore granted. 


ORDER

Subject to those provisions governing the payment of 
monetary benefits, reimbursement of or payment for the costs 
of unauthorized medical services furnished at Tahlequah City 
Hospital from July 22 to July 26, 2007, beyond that already 
paid, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


